Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on October 25, 2021 . Claims 1-13  are currently pending. 
Claims 10 and 12 have been amended by Applicant’s amendment filed on October 25, 2021. No claims were canceled or newly added by Applicant’s amendment filed on October 25, 2021. 
In response to the restriction requirement July 23, 2021, Applicants’ election with  traverse of Group III, claims 10-13, drawn to a method of in vitro proliferating γδ T cells is akwnoleged.
Additionally, Applicants’ election with traverse of the following species is akwnoleged:
1. K562 cells as the single species of feeder cells ( claim 4 );
2. Enriched γδ T cells obtained by stimulating human PBMCs with zoledronic acid as the species of T cells stimulated (claim 5); and
3. An anti-CD3 antibody as the species of antibody (claims 9, 11, and 12).

Response to Applicants’ arguments
Applicant’s traversal in relation to the restriction of Group II and III is that these two groups should be rejoined because the inventions are so linked so as to from a single general inventive concept  as provided in 37 CFR 1.475(b). Applicants’ arguments have been respectfully considered but have not been found persuasive.
As previously stated at pages 2-3 of the restriction requirement filed on 7/23/2021, Sheridan et al., ("Editorial: Vy9Vo2 T Cells: Triple Costimulation Goes the Distance", Journal of Leukocyte Biology, June 2016, vol. 99, no. 4, pages 515-517; of record IDS filed on 5/10/2019) made obvious or suggested the invention of Group I which applicants’ has not rebutted. Because 
Applicant’s traversal in relation to the species requirement is that “the election is an appropriate application of the 37 C.F.R. § 1.141, which is aimed at situations where there are unreasonable numbers of species claimed. Applicants respectfully assert that the present genus of 2 feeder cells, 2 T cells stimulated, and 2 antibodies each represents a finite number of species and thus Applicants should not be required in the present application to elect a species when applicants have not claimed an unreasonable number of species”. Applicant’ arguments in relation to the species of 2 feeder cells, 2 T cells stimulated, and 2 antibodies has been found persuasive, as examination of both feeder cells together, both T cells stimulated  and both antibodies does not represent undue burden.  
Claims 1-9 have  been  withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim. The restriction requirement between Group I-III is still deemed proper and is therefore made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 

Therefore, claims 10-13  are currently under examination to which the following grounds of rejection are applicable.	
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/KR2017/012701, filed November 10, 2017, which claims priority to Korean Application No. 10-2016-0150338, filed November 11, 2016. Filing of a certified untranslated copy of the Korean Application No. 10-2016-0150338, filed May 10, 2019 is acknowledged. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 10 is indefinite in its recitation of “the feeder cells express a costimulatory molecule group comprising 4-lBBL, CD80 and CD83”. The practitioner in the art would readily understand that antigen presenting cells (APC) express on their surface co-stimulatory ligands including CD7, B7-1 (CD80), B7-2 (CD86), PD-L1, PD-L2, 4-1BBL, OX40L, ICOS-L, ICAM, CD30L, CD40, CD70, CD83 and others which are able to bind to their corresponding ligands on T cells to induce proliferation. See, for example,  Riley et al.,  U.S Patent 7,754,482; col. 4, lines 6-14; lines 20-25. It is unclear where the claimed costimulatory molecules are expressed by the feeder cells to induce proliferation of γδ T cells. As such the metes and bounds of the claim are infinite.
Claims 11-13 are indefinite insofar as they depend from claim 10.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al., ("April 2016 Journal of Leukocyte Biology 521, pages 521-529; of record IDS filed on 5/10/2019) in view of Kim et al., (2004; Nature biotechnology;  pp. 403-410),  Figueiredo et al., (Tissue Antigens. 2015;85:pp. 443-449) and Shimizu et al., (J Immunol. 1989;142:3320-3328).
in vitro for cancer immunotherapy, comprising co-culturing γδ T cells with antigen-presenting cells, e.g, K562-based stable transfectants (corresponding to feeder cells) which express CD80, 4-lBBL, and CD83 costimulatory signals for stimulating γδ T cells (page 523; Fig. 1.  “Stimulation with triple-costimulatory signals (K32/4-1BBL/CD831aCD3/28) revealed an ~90-fold increase in CD8 T cell expansion and ~60-fold in CD4 T cell expansion by 14 d). Cho et al, teaches expansion of γδ T cells in the presence of 0.5 mg/ml αCD3 and/or αCD28 and in the presence of 20 IU/ml IL-2 for 14 d. (page 524; legend Fig. 2).  To the extent that  Cho et al., teaches in the alternative stimulation with αCD3 or αCD28, the teachings of  Cho et al., read on culturing γδ T cells with antigen-presenting cells “without T cell receptor stimulation”, e.g, stimulating CD28 on CD8 T cells.  
Cho does not teach that antigen-presenting cells (corresponding to feeder cells) do not express HLA.
However,  before the effective filing date of the claimed invention, it was known and routine in the art that undesirable alloreactive T cell responses in patients (allograft rejection, graft-versus-host disease) is mediated by host T cells that can recognize allograft human leukocyte antigen (HLA) or an associated bound peptide; e.g, interaction between T cells and antigen-presenting cell (APC) expressing in their surface the antigen-derived peptides in complex with the APC’s HLA molecules. It was also known in the art that  expansion of APCs cells on an autologous basis, is necessary to match the T cell’s HLA restriction, as evidenced by the teachings of Kim et al., and Figueiredo et al., 
Kim et al., discloses that virtually any cell expressing HLA molecules is a potential APC and the generation of artificial antigen presenting cells (AAPCs) for efficient adoptive cell Drosophila cells, mouse fibroblast, and human leukemia cells by gene transfer of HLA and co-stimulatory molecules such as CD8O, 4-lBBL (CD137L), CD54, and CD58 for efficient expansion of T cells (page 405; Figure 1; page 407; col. 2). 
Figueiredo et al., teaches HLA -leukemia cell lines where  expression of HLA class I and II was stably downregulated and wherein HLA-silenced cells demonstrate to prevent a de novo and escape a pre-formed  alloimmune response in vitro and in vivo (abstract). 
Shimizu et al., discloses the advantage of using HLA-deficient cell lines for definitive studies of the structure and function of specific HLA molecules. Shimizu et al., teaches a human B-lymphoblastoid cell line, .221, that does not express endogenous HLA-A, HLA-B, or HLA-C class I Ag that it is used to transfect class I genes to stimulate the expansion and acquisition of optimal therapeutic features of T cells as a source of artificial antigen presenting cells (AAPCs) for efficient adoptive cell therapy (abstract; pages, 3320, col. 2; 3327; col. 1).  
Therefore, it would have been obvious for one of ordinary  skill in the art to modify the teachings of Cho et al., on proliferating γδ T cells in vitro for cancer immunotherapy, comprising co-culturing γδ T cells with K562-based stable transfectants expressing CD80, 4-lBBL, and CD83 costimulatory signals with the teachings of Kim et al., on the generation of artificial antigen presenting cells (AAPCs) cell lines and the need to isolate and expand APCs cells on an autologous basis by gene transfer of HLA and co-stimulatory molecules, Figueiredo on downregulation of HLA class I and II in cell lines to prevent alloimmune response and Shimizu on using HLA-deficient cell lines to study antigen presentation of specific HLA molecules, to arrive at the generation of HLA null K562 cells (APCs) which express CD80,  Shimizu et al., disclosing antigen presentation in  HLA-deficient cell lines transfected with  individual class I HLA Ag  for definitive studies of the structure and function of specific HLA molecules and antigen presentation for efficient adoptive cell therapy. A skilled artisan would have had a reasonable expectation of success as the design of HLA-deficient cell lines to stimulate the expansion and acquisition of optimal therapeutic features of T cells before therapeutic infusion (e.g, on an autologous basis, to match the T cell’s HLA restriction), without the need for autologous antigen-presenting cells, was  known in the art before the effective filing date of the claimed invention.  
Regarding claims 11 and 12, the combined teachings of Cho, Kim, Figueiredo and Shimizu make obvious the method of claim 10. Additionally, Cho does not teach activation of γδ T cells with an anti- γδ TCR antibody. Cho discloses co-culturing γδ T cells with antigen-presenting cells, e.g, K562-based stable transfectants, and γδ T cells expanded “at 7 d postculturing in the indicated experimental conditions using 0.5 mg/ml αCD3 and/or αCD28 in the presence of 20 IU/ml IL-2.” (page 522; col. 1, under the heading “Flow cytometry analysis”). 
Regarding claim 13, the combined teachings of Cho, Kim, Figueiredo and Shimizu make obvious the method of claim 10. Additionally, Cho teaches co-culturing γδ T cells with antigen-presenting cells, e.g, APCs K32/4-1BBL/CD83 for 3 days (page 522; col. 2, under the heading “Vg9Vd2T cell expansion”).  Therefore, a person of ordinary skill would have been motivated to optimize the days in culture in order to advantageously reach optimal therapeutic features of T cells before therapeutic infusion, without the need for autologous antigen-presenting cells.  It is not inventive to find optimal workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moreover, it has been held that where the 

References made of record in a PTO-892 Form to complete the record
Maher et al., (U.S. Patent 10,557,117) discloses methods for expanding populations of γδ T cells comprising culturing PBMN in a medium comprising TGF-β,  IL-2 and an activator including amino-bisphosphonate drugs such as zoledronic (ZA) (col. 8; lines 55-65). Maher et al., does not teach activation of PBMC cells with an anti-CD3 antibody or an anti- γδ TCR antibody.
Meissner et al., (U.S. Patent 10,968,426, earliest filing priority May 8, 2015) teaches efficient strategies to overcome immune rejection in cell-based transplantation therapies by the creation of universal donor stem cell lines comprising reduced expression or knock out of the highly polymorphic classical MHC-I genes (HLA-A. HLA-B and HLA-C) and/or MHC-II genes. Moreover, Meissner et al., discloses differentiation of CIITA-deficient stem cells into macrophage, which are antigen presenting cells (col. 6, lines 43-53). 

Conclusion
Claims 10-13  are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633